Broyles, C. J.
1. “In order for this court to review a refusal to sanction a petition for certiorari, the petition must be incorporated in the bill of exceptions or otherwise verified as a part thereof by the trial judge; an unsanetioned petition can not be specified as part of the record.” Hall v. State, 2 Ga. App. 437 (58 S. E. 558), and cases cited.
2. “This court can not consider, as a part of the bill of exceptions or of the record, a paper which is attached to the bill of exceptions and which follows the judge’s certificate, though it bears the endorsement ‘ considered and denied,’ signed by the judge of the superior court.” Hollingsworth v. City of College Park, 17 Ga. App. 372 (86 S. E. 945).
3. Under the above-stated rulings and the- facts of the instant eases, the bills of exceptions can not be entertained by this court, and in each case the writ of error must be

Dismissed.


Luke and Bloodworth, JJ., concur.